Matter of Attorneys In Violation of Judiciary Law § 468-a and 22 NYCRR 118.1, Respondents. Attorney Grievance Comms. for The Fourth Jud. Dept., Petitioner. (2017 NY Slip Op 04749)





Matter of Attorneys In Violation of Judiciary Law § 468-a & 22 Nycrr 118.1, Respondents. Attorney Grievance Comms. for The Fourth Jud. Dept., Petitioner.


2017 NY Slip Op 04749


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed June 9, 2017.)


&em;

[*1]MATTER OF ATTORNEYS IN VIOLATION OF JUDICIARY LAW § 468-a AND 22 NYCRR 118.1, RESPONDENTS. ATTORNEY GRIEVANCE COMMITTEES FOR THE FOURTH JUDICIAL DEPARTMENT, PETITIONER.

MEMORANDUM AND ORDER
Order of suspension entered. Per Curiam Opinion: In December 2016, the Grievance Committees applied to this Court for an order directing the respondents named on the attached list to show cause why they should not be suspended from the practice of law on the grounds that they violated Judiciary Law § 468-a and 22 NYCRR 118.1 by failing to comply with attorney registration requirements, and that they failed to respond to numerous written inquiries from the Office of Court Administration and the Grievance Committees concerning their delinquency. By order entered December 27, 2016, this Court directed respondents to show cause in writing on or before March 1, 2017, why they should not be suspended for failing to comply with attorney registration requirements. Respondents either failed to respond in any fashion to the show cause order or otherwise failed to show cause why they should not be suspended.
The failure to comply with attorney registration requirements violates Judiciary Law § 468-a and 22 NYCRR 118.1 and constitutes conduct prejudicial to the administration of justice warranting the imposition of discipline (see Matter of Attorneys in Violation of Judiciary Law § 468-a, 54 AD3d 9, 10). Accordingly, we conclude that the respondents named on the attached list should be suspended until further order of this Court.ATTORNEYS SUSPENDED FOR FAILING TO COMPLY
WITH ATTORNEY REGISTRATION REQUIREMENTS IN VIOLATION OF JUDICIARY LAW § 468-a AND 22 NYCRR 118.1
Name	Attorney Registration No.	Year Admitted
ASCHER, RICHARD ALAN	1578392	1971
ASSENG, JEANNE LUCILLE	2950350	1999
BATTIS, MARY CASEY	2274496	1989
BERTRAM, AARON C.	2790822	1997
BOYKIN, CHERYL SYBIL RENE ANGELINE9788092	1998	
BRENNER, JAMES DAVID	2092898	1987
CARR, GWENNOR LLOYD	2737385	1996
CHOI, HYUN T.	4160784	2003
CIESLICA, SUZANNE ELIZABETH FAMILO3578234	2006	
CHASSIN, EDWARD L.	1157973	1970
CLAY, ANTOINETTE SARAH	4794285	2010
COHEN, DANIEL JAY	2310332	1990
COHEN BROWN, RANDI E.	2096220	1987
COLE, DONALD F.	3923265	2001
DAVIS, DEBORAH DUBOIS	1723055	1981
DALY, JOHN J.	2488401	1992
EHLERS, KIMBERLY DUFFIN	2373884	1990
FLATTERY, JOHN THEODORE	1817469	1968
GALLAGHER, FREDERICK CARLISLE	2474054	1992
GLAZER, AVRAM A.	2070233	1986
GOULD, MICHAEL A.	2050565	1986
GRAY, FREDERICK WILLIAM	1234129	1970
HAMILTON, WILLIAM G.	1466796	1975
HAND, BRENDAN CRULL	2659936	1995
HARGIS, J. SCOTT	2093847	1987
HARLEY, SCOTT F.	1356856	1978
HAYDEN, JAMES GRANT	2305084	1990
HEALY, THOMAS A.	1329945	1970
HOMER, KATHLEEN ANN	2786416	1996
HOOVER, ERIC NORD	2475077	1992
JASON, ADAM PHILLIP	4878682	2011
KELLY, KEVIN RALPH	2307528	1990
KNIESER, SARAH ELIZABETH	3969136	2003
KOLB, MARY ANNE	1857770	1983
KONSTANTINOU, JEANIE	2812014	1997
LOZADA, JOSE MARI CAUSING	2613578	1991
MACLEAN, RYAN	4800793	2010
MASON, MARCIE JAN	2874683	1998
MCCOMBS, ALLAN MICHAEL	1524438	1975
MCGRATH, MARK ROBERT	2587129	1994
MERCIER, RACHELLE SUZANNE	4487963	2007
MOON, DEBORAH A.	1877174	1983
OKO, JOAN ANN	1904218	1984
OOYAMA, CLARA MICHIKO	2325736	1990
PACHER, ELIZABETH IVERSON	3912185	2001
PETROTTA, MICHELLE ANNE	4712501	2009
PURDY, ASHLEY BURNS	4389557	2006
RODMAN, SCOTT D.	1915941	1984
ROWNTREE, NICHOLAS	1720804	1980
RUDIN, STANLEY ROBERT	1602010	1965
SAKR, ANTOUN JAMES	4326351	2005
SANTARO, ANTHONY SAMUEL, JR.	2485076	1992
SCHMIDT, BERTEL H. X.	2159101	1988
SCHOFIELD, SARAH FALK	3892551	2000
SCHWANEBECK, ELLEN JOHANNA	2950277	1999
SMITH, KEVIN ERIC	2733574	1996
SMITH, SCOTT M.	2583854	1994
STARR, PATRICIA JENNINGS	2035111	1986
STREIT, AARON MICHAEL	4807087	2010
TRAUB, STEFANIE BISHOP	4517199	2007
VALBY, ERIC L.	4493474	2007
WALLEN, JOHN C.	1560903	1975
WEINSTEIN, DAVID PAUL	2044667	1986
WEISE, LESLIE ANNE	2584480	1994
WELCH, RICHARD T.	4389474	2005
WEST, ALVA C.	1567494	1977
WILLIAMS, KEITH D.	1734854	1981
WISCHMEYER, DERECK ALLYN	4725693	2009